                        IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE NORTHERN DISTRICT OF ALABAMA
                                   NORTHERN DIVISION


In re:                                                           Chapter 11

REMINGTON OUTDOOR COMPANY, INC.,                                 Case No. 20-81688-CRJ11
et al.,1
                                                                 Jointly Administered
                               Debtors.


          DEBTORS’ RESPONSE TO CHAPTER 11 OPERATING PROCEDURES

         Remington Outdoor Company, Inc. and its affiliated debtors, as debtors and debtors in

possession (collectively, the “Debtors”) in the above-captioned chapter 11 cases, and, in

accordance with the Court’s Order on Chapter 11 Operating Procedures [Docket No. 83],

hereby file this response (this “Response”) to the Chapter 11 Operating Procedures (the

“Operating Procedures”) [Docket No. 62] filed by the United States Bankruptcy Administrator

for the Northern District of Alabama (the “Bankruptcy Administrator”). In support of this

Response, the Debtors respectfully state as follows:

         1.      On July 29, 2020, the Bankruptcy Administrator filed the Operating Procedures,

which set forth certain requirements of the Bankruptcy Administrator for the Debtors.

         2.      Subsequent to the filing of the Operating Procedures, counsel for the Debtors

discussed certain requested changes to the Operating Procedures with the Bankruptcy

Administrator, including the following:


1
   The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, as applicable, are: Remington Outdoor Company, Inc. (4491); FGI Holding Company, LLC (9899); FGI
Operating Company, LLC (9774); Remington Arms Company, LLC (0935); Barnes Bullets, LLC (8510); TMRI,
Inc. (3522); RA Brands, L.L.C. (1477); FGI Finance, Inc. (0109); Remington Arms Distribution Company, LLC
(4655); Huntsville Holdings LLC (3525); 32E Productions, LLC (2381); Great Outdoors Holdco, LLC (7744); and
Outdoor Services, LLC (2405). The Debtors’ corporate headquarters are located at 100 Electronics Boulevard SW,
Huntsville, AL 35824.


31753494 v1
43911615 v1

Case 20-81688-CRJ11               Doc 184 Filed 08/04/20 Entered 08/04/20 16:03:31                           Desc
                                    Main Document    Page 1 of 3
              a.      The Debtors shall not be required to open new books and records pursuant

              to Section B(1) of the Operating Procedures;

              b.      The Debtors shall not be required to open new bank accounts pursuant to

              Section C of the Operating Procedures;

              c.      Section E of the Operating Procedures shall be subject to the Interim

              Order (i) Authorizing the Debtors to (a) Continue Operating Cash Management

              System and Bank Accounts, (b) Honor Certain Prepetition Obligations Related

              Thereto, (c) Continue Performing and Granting Administrative Priority for

              Intercompany Transactions, (ii) Waiving Certain Bankruptcy Administrator

              Requirements, (iii) Granting the Debtors an Extension of Time to Comply with the

              Requirements of Section 345(b) of the Bankruptcy Code, and (iv) Granting

              Related Relief (the “Interim Cash Management Order”) [Docket No. 92], as

              well as any final order entered with respect to the relief granted in the Interim

              Cash Management Order;

              d.      The Debtors shall file their monthly operating reports pursuant to Section

              K of the Operating Procedures not later than the last day of the next succeeding

              month; and

              e.      The Debtors shall file their quarterly reports pursuant to Section K of the

              Operating Procedures not later than the last day of the monthly following each

              calendar quarter.

         3.   The Bankruptcy Administrator has consented to the requested changes to the

Operating Procedures set forth in paragraph 2 above.




                                               2
43911615 v1

Case 20-81688-CRJ11         Doc 184 Filed 08/04/20 Entered 08/04/20 16:03:31               Desc
                              Main Document    Page 2 of 3
         4.    Accordingly, the Debtors request that the Operating Procedures be amended to

reflect these changes.

         WHEREFORE, the Debtors respectfully request that the Operating Procedures be

amended as set forth herein.

Dated: August 4, 2020



                                            /s/ Derek F. Meek
                                            BURR & FORMAN LLP
                                            Derek F. Meek
                                            Hanna Lahr
                                            420 20th Street North, Suite 3400
                                            Birmingham, AL 35203
                                            Telephone:     (205) 251-3000
                                            Facsimile:     (205) 458-5100
                                            Email: dmeek@burr.com
                                                    hlahr@burr.com

                                            - and -

                                            O’MELVENY & MYERS LLP
                                            Stephen H. Warren (admitted pro hac vice)
                                            Karen Rinehart (admitted pro hac vice)
                                            400 South Hope Street
                                            Los Angeles, CA 90071-2899
                                            Telephone:    (213) 430-6000
                                            Facsimile:    (213) 430-6407
                                            Email: swarren@omm.com
                                                   krinehart@omm.com

                                            Attorneys for the Debtors and Debtors in
                                            Possession




                                               3
43911615 v1

Case 20-81688-CRJ11            Doc 184 Filed 08/04/20 Entered 08/04/20 16:03:31         Desc
                                 Main Document    Page 3 of 3
